Exhibit 16 Hamilton PC 2121 S. Oneida St., Suite 312 Denver, CO 80224 P: (303) 548-8072 F: (888) 466-4216 ed@hamiltonpccpa SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:AVT, Inc. (the “Company”) Form 8-K, Item 4.01 (the “Report”) Gentlemen: We have reviewed the above referenced Report filed by the Company.We do not disagree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. Hamilton, PC /s/ Hamilton, PC Denver, Colorado October 8, 2012
